Case: 14-40923      Document: 00513053016         Page: 1    Date Filed: 05/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40923
                                  Summary Calendar
                                                                        United States Court of Appeals
                                                                                  Fifth Circuit

                                                                               FILED
                                                                            May 22, 2015
UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ADOLFO GALVEZ-PEREZ,

                                                 Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:14-CR-143-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Adolfo Galvez-Perez pleaded guilty to being found unlawfully present in
the United States following removal.                 He was sentenced below the
recommended Sentencing Guidelines range to 30 months of imprisonment.
The parties agree that the judgment of conviction improperly reflects that he
was convicted and sentenced under 8 U.S.C. § 1326(b)(2). See United States v.
Mondragon-Santiago, 564 F.3d 357, 368 (5th Cir. 2009). Because Galvez-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40923     Document: 00513053016     Page: 2   Date Filed: 05/22/2015


                                  No. 14-40923

Perez’s offense was a § 1326(b)(1) violation rather than a § 1326(b)(2) violation,
we REMAND for the limited purpose of reforming the judgment to reflect the
proper statute of conviction. See 28 U.S.C. § 2106. In all other respects, the
judgment is AFFIRMED.




                                        2